Name: 2006/687/EC: Commission Decision of 12 October 2006 on programmes which qualify for a Community financial contribution in 2007 for the eradication and monitoring of certain animal diseases, for the prevention of zoonoses, for the monitoring of TSEs as well as programmes for the eradication of BSE and scrapie (notified under document number C(2006) 4784)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  management;  agricultural policy;  EU finance
 Date Published: 2006-10-13; 2007-06-05

 13.10.2006 EN Official Journal of the European Union L 282/52 COMMISSION DECISION of 12 October 2006 on programmes which qualify for a Community financial contribution in 2007 for the eradication and monitoring of certain animal diseases, for the prevention of zoonoses, for the monitoring of TSEs as well as programmes for the eradication of BSE and scrapie (notified under document number C(2006) 4784) (2006/687/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) and Article 32 thereof, Whereas: (1) Certain Member States have submitted programmes to the Commission for which they wish to receive a Community financial contribution. Those programmes concern the eradication and control of certain animal diseases, programmes of checks aimed at the prevention of zoonoses, programmes for the control of certain transmissible spongiform encephalopathies (TSEs) and also programmes for the eradication of bovine spongiform encephalopathies (BSE) and scrapie. (2) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), animal disease eradication and control programmes (veterinary measures) are to be financed from the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (3) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (3), lays down rules for monitoring and eradication of TSEs in bovine, ovine and caprine animals. (4) In drawing up the lists of programmes for the eradication and monitoring of animal diseases, the list of programmes of checks aimed at the prevention of zoonoses and the list of programmes for the eradication and the monitoring of certain TSEs qualifying for a financial contribution from the Community for 2007, and the proposed rate and maximum amount of the contribution for each programme, the interest of each measure in the programmes for the Community, its compliance with the technical provisions of relevant Community veterinary legislation and the volume of available appropriations must be taken into account. (5) The Member States have supplied the Commission with information enabling it to assess the interest for the Community of providing a financial contribution to the programmes for 2007. (6) The Commission has considered each of the programmes submitted from both the veterinary and the financial point of view and is satisfied that those programmes should be included in the lists of programmes qualifying for a financial contribution from the Community in 2007. (7) In view of the importance of those programmes for the protection of public and animal health, as well as the obligatory application in all Member States in the case of the TSE programmes, the most appropriate level of financial assistance from the Community should be ensured. (8) It is therefore appropriate to adopt the list of programmes qualifying for a financial contribution from the Community in 2007 and to set the proposed rates and the maximum amount of those contributions. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The programmes for the eradication and monitoring of the animal diseases listed in Annex I shall qualify for a financial contribution from the Community in 2007. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex I. Article 2 1. The programmes of checks aimed at the prevention of zoonoses listed in Annex II shall qualify for a financial contribution from the Community in 2007. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex II. Article 3 1. The programmes for the monitoring of TSE (BSE and scrapie) listed in Annex III shall qualify for a financial contribution from the Community in 2007. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex III. Article 4 1. The programmes for the eradication of BSE listed in Annex IV shall qualify for a financial contribution from the Community in 2007. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex IV. Article 5 1. The programmes for the eradication of scrapie listed in Annex V shall qualify for a financial contribution from the Community in 2007. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex V. Article 6 This Decision is addressed to the Member States. Done at Brussels, 12 October 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 209, 11.8.2005, p. 1. Regulation as amended by Regulation (EC) No 320/2006 (OJ L 58, 28.2.2006, p. 42). (3) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1041/2006 (OJ L 187, 8.7.2006, p. 10). ANNEX I List of programmes for the eradication and monitoring of animal diseases as referred to in Article 1(1) Rate and maximum amount of the Community financial contribution Disease Member State Rate Maximum amount (EUR) Aujeszkys disease Belgium 50 % 250 000 Spain 50 % 350 000 Bluetongue Spain 50 % 4 900 000 France 50 % 160 000 Italy 50 % 1 300 000 Portugal 50 % 600 000 Bovine brucellosis Spain 50 % 3 500 000 Ireland 50 % 1 100 000 Italy 50 % 2 000 000 Cyprus 50 % 95 000 Poland 50 % 300 000 Portugal 50 % 1 600 000 United Kingdom (1) 50 % 1 100 000 Bovine tuberculosis Spain 50 % 3 000 000 Italy 50 % 2 500 000 Poland 50 % 1 100 000 Portugal 50 % 450 000 Classical swine fever Germany 50 % 800 000 France 50 % 500 000 Luxembourg 50 % 35 000 Slovenia 50 % 25 000 Slovakia 50 % 400 000 Enzootic bovine leucosis Estonia 50 % 20 000 Italy 50 % 400 000 Latvia 50 % 35 000 Lithuania 50 % 135 000 Poland 50 % 2 300 000 Portugal 50 % 225 000 Ovine and caprine brucellosis (B melitensis) Greece 50 % 650 000 Spain 50 % 5 000 000 France 50 % 200 000 Italy 50 % 4 000 000 Cyprus 50 % 120 000 Portugal 50 % 1 600 000 Poseidom (2) France (3) 50 % 50 000 Rabies Czech Republic 50 % 490 000 Germany 50 % 850 000 Estonia 50 % 925 000 Latvia 50 % 1 200 000 Lithuania 50 % own territory; 100 % border areas 600 000 Hungary 50 % 1 850 000 Austria 50 % 185 000 Poland 50 % 4 850 000 Slovenia 50 % 375 000 Slovakia 50 % 500 000 Finland 50 % 112 000 African swine fever/Classical swine fever Italy 50 % 140 000 Swine vesicular disease Italy 50 % 120 000 Avian influenza Belgium 50 % 66 000 Czech Republic 50 % 74 000 Denmark 50 % 160 000 Germany 50 % 243 000 Estonia 50 % 40 000 Greece 50 % 42 000 Spain 50 % 82 000 France 50 % 280 000 Ireland 50 % 59 000 Italy 50 % 510 000 Cyprus 50 % 15 000 Latvia 50 % 15 000 Lithuania 50 % 12 000 Luxembourg 50 % 10 000 Hungary 50 % 110 000 Malta 50 % 5 000 Netherlands 50 % 126 000 Austria 50 % 42 000 Poland 50 % 87 000 Portugal 50 % 121 000 Slovenia 50 % 32 000 Slovakia 50 % 21 000 Finland 50 % 27 000 Sweden 50 % 130 000 United Kingdom 50 % 275 000 Total 55 581 000 (1) United Kingdom only as regards Northern Ireland. (2) Heartwater, babesiosis and anaplasmosis transmitted by vector insects in the French overseas departments. (3) France only as regards Guadeloupe, Martinique and RÃ ©union. ANNEX II List of programmes of checks aimed at the prevention of zoonoses as referred to in Article 2(1) Rate and maximum amount of the Community financial contribution Zoonosis Member State Rate Maximum amount (EUR) Salmonella Belgium 50 % 660 000 Czech Republic 50 % 330 000 Denmark 50 % 250 000 Germany 50 % 175 000 Estonia 50 % 27 000 Greece 50 % 60 000 Spain 50 % 2 000 000 France 50 % 875 000 Ireland 50 % 175 000 Italy 50 % 320 000 Cyprus 50 % 40 000 Latvia 50 % 60 000 Hungary 50 % 60 000 Netherlands 50 % 1 350 000 Austria 50 % 80 000 Poland 50 % 2 000 000 Portugal 50 % 450 000 Slovakia 50 % 205 000 Total 9 117 000 ANNEX III List of programmes for the monitoring of TSEs as referred to in Article 3(1) Rate and maximum amount of the Community financial contribution Disease Member State Rate rapid tests and discriminatory tests performed Maximum amount (EUR) TSEs Belgium 100 % 2 084 000 Czech Republic 100 % 1 059 000 Denmark 100 % 1 680 000 Germany 100 % 11 307 000 Estonia 100 % 233 000 Greece 100 % 1 827 000 Spain 100 % 10 237 000 France 100 % 24 815 000 Ireland 100 % 6 755 000 Italy 100 % 3 375 000 Cyprus 100 % 348 000 Latvia 100 % 312 000 Lithuania 100 % 645 000 Luxembourg 100 % 146 000 Hungary 100 % 784 000 Malta 100 % 90 000 Netherlands 100 % 5 112 000 Austria 100 % 1 759 000 Poland 100 % 3 744 000 Portugal 100 % 2 115 000 Slovenia 100 % 308 000 Slovakia 100 % 1 088 000 Finland 100 % 839 000 Sweden 100 % 2 020 000 United Kingdom 100 % 6 781 000 Total 89 463 000 ANNEX IV List of programmes for the eradication of BSE as referred to in Article 4(1) Rate and maximum amount of the Community financial contribution Disease Member State Rate Maximum amount (EUR) BSE Belgium 50 % culling 50 000 Czech Republic 50 % culling 750 000 Denmark 50 % culling 51 000 Germany 50 % culling 500 000 Estonia 50 % culling 98 000 Greece 50 % culling 750 000 Spain 50 % culling 713 000 France 50 % culling 50 000 Ireland 50 % culling 800 000 Italy 50 % culling 150 000 Luxembourg 50 % culling 100 000 Netherlands 50 % culling 60 000 Austria 50 % culling 48 000 Poland 50 % culling 328 000 Portugal 50 % culling 305 000 Slovenia 50 % culling 25 000 Slovakia 50 % culling 250 000 Finland 50 % culling 25 000 United Kingdom 50 % culling 347 000 Total 5 400 000 ANNEX V List of programmes for the eradication of scrapie as referred to in Article 5(1) Rate and amount of the Community financial contribution Disease Member State Rate Maximum amount (EUR) Scrapie Belgium 50 % culling; 50 % genotyping 99 000 Czech Republic 50 % culling; 50 % genotyping 107 000 Germany 50 % culling; 50 % genotyping 927 000 Estonia 50 % culling; 50 % genotyping 13 000 Greece 50 % culling; 50 % genotyping 1 306 000 Spain 50 % culling; 50 % genotyping 5 374 000 France 50 % culling; 50 % genotyping 8 862 000 Ireland 50 % culling; 50 % genotyping 629 000 Italy 50 % culling; 50 % genotyping 3 076 000 Cyprus 50 % culling; 50 % genotyping 2 200 000 Luxembourg 50 % culling; 50 % genotyping 28 000 Hungary 50 % culling; 50 % genotyping 332 000 Netherlands 50 % culling; 50 % genotyping 543 000 Austria 50 % culling; 50 % genotyping 14 000 Portugal 50 % culling; 50 % genotyping 716 000 Slovenia 50 % culling; 50 % genotyping 83 000 Slovakia 50 % culling; 50 % genotyping 279 000 Finland 50 % culling; 50 % genotyping 11 000 Sweden 50 % culling; 50 % genotyping 6 000 United Kingdom 50 % culling; 50 % genotyping 9 178 000 Total 33 783 000